Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing M O R S E , Z E L N I C K , R O S E & L A N D E R A L I M I T E D L I A B I L I T Y P A R T N E R S H I P NEW YORK, NEW YORK 10022-2605 212-838-1177 FAX  212-838-9190 December 2, 2009 WRITERS DIRECT LINE (212) 838-8269 Ms. Peggy Fisher, Esq. Assistant Director Division of Corporate Finance Mail Stop 3030 Securities and Exchange Commission Washington. D.C. 20549 Re: BioCurex, Inc. (f/k/a Whispering Oaks International, Inc.) Amendment No. 2 to Registration Statement on Form S-1 Filed December 2, 2009 File No. 333-162345 Dear Ms. Fisher: On behalf of BioCurex Inc. (the Company), we submit this response to your letter dated November 30, 2009. This letter is being filed electronically through the EDGAR system as an adjunct to Amendment No. 2 to the above-referenced Registration Statement. In addition, we are sending you by overnight courier three copies of Amendment No. 2 marked to show changes from the original Registration Statement as well as a hard copy of this letter. Our responses are keyed to your comments in the order in which they appear in your letter of comments. In order to facilitate your review we have incorporated your comments in bold into this response letter. 1. If you elect to provide the staff with copies that are marked to show changes, please ensure that the markings are accurate. For example, it appears that you updated your financial statements and notes, but those financial statements and notes are not marked to show changes from your prior filing. Your comment is noted and we apologize for any inconvenience this might have caused. Prospectus Cover 2. We note your response to prior comment 1. Consistent with staff policy to provide meaningful pricing information, please revise so that the price range for the units does not exceed $2.00. Also disclose the total number of each class of securities comprising the units. See Regulation S-K Item 501(b)(2). December 2, 2009 Page 2 The price range for the units has been revised so that it does not exceed $2.00. In addition, the prospectus cover, as revised, includes the aggregate number of shares and warrants included in the units. Graphic 3. We note the graphics added to the front of your document. Revise to clarify that the registrant has not sought or received FDA or other regulatory approvals for the marketing and sale of any of its products in the United States or any other jurisdiction. Expand the disclosure to state that that the clinical samples you mention do not relate to clinical trials necessary for regulatory approval and that you or your licensees have not yet commenced clinical trials necessary to obtain such regulatory approvals. Also state, if true, that your test results have not been verified by an independent research facility. With regard to Figure 2, clarify that you have not yet developed a prototype of the device depicted. Additional disclosure has been added as per your comment. However, please note that, with regard to Figure 1, some of the Companys test results have been verified  by Abbott and others  and have been presented at various independent conferences. In addition, with respect to Figure 2, the Company has developed an in-house prototype, which is currently being tested. Summary Financial Data, page 6 4. Please refer to prior comments 9 and 10. It is not clear how you have addressed all of the points in our original comments. Please address the following:  With respect to each of the pro forma adjustments you are reflecting on pages 6 and 19, please revise to provide clarification for why you believe the adjustments are material to investors. Refer to Rule 11-01(a)(8) and Rule 11-02 of Regulation S-X. Additional disclosure has been added to pages 6 and 19 to clarify the adjustments made to the actual balance sheet data. These adjustments are the following: 1. Additional share issuances . Subsequent to September 30, 2009, the Company issued an additional 3,500,000 shares. Of these shares, approximately 2,800,000 shares were subscribed for before that date and were reflected on the balance sheet as common stock subscriptions. The Company, however, had not issued those shares as of that date and, therefore, they were not included in the number of shares outstanding at that date. The balance of the shares, approximately 700,000, was issued in October 2009 in connection with the conversion of $100,000 principal amount of the amended secured convertible notes. The issuance of 3,500,000 represents approximately 5% of the total number of shares outstanding. Although the Company does not believe this material for purposes of Rule 11-01(a)(8), it does believe that it is a subsequent fact that should be communicated to investors. Therefore, the Company gave pro forma effect in the as adjusted numbers and in order to be consistent with the disclosure throughout the Prospectus. As stated in the Prospectus, the number of shares outstanding both immediately before and immediately after the offering includes those 3,500,000 shares. In addition, throughout the Prospectus the outstanding principal balance on the amended secured convertible notes reflects the October 2009 conversion. Failing to reflect that conversion in the pro forma, as adjusted columns on pages 6 and 19 of the Prospectus, both in terms of the reduction in principal and the increase in the number of outstanding shares, in the Companys view, would be inconsistent with the disclosure elsewhere in the Prospectus and would be confusing and misleading. December 2, 2009 Page 3 2. The estimated net proceeds of this offering . The inclusion of estimated net proceeds of the offering in pro forma, as adjusted financial information is appropriate under the requirements of Regulation S-X. 3. Repayment of debt . The Company believes that the repayment of debt in this case is a material event. The repayment of debt is a required use of proceeds under the various debt instruments. The total amount of proceeds that will be used to repay debt represents the largest single use of proceeds constitutes the largest single use of proceeds, approximately 26.6%, other than working capital and general corporate purposes. However, unlike working capital and general corporate purposes, the impact of the repayment of debt will be immediate as opposed to being spread out over time. Also, as a result of that repayment, the Company will have significantly reduced its outstanding liabilities  by approximately 46.3% and its indebtedness  by approximately 74.0%.  Tell us how you have considered the requirements to provide pro forma condensed statements of income, including a discussion of why you concluded that such information was not necessary. As discussed above, there were no transactions or events occurring after September 30, 2009 that the Company deemed material under Rule 11-02 of Regulation S-X. The only development of any significance, as discussed above was the issuance of 3,500,000 shares. However, this had no impact on the Companys operations. Since most of these shares were subscribed for on or before September 30, 2009, the receipt of the cash purchase for those shares and the recording of any related liability were already reflected on the Companys financial statements. As to the remaining 700,000 shares issued upon conversion of $100,000 principal amount of the amended secured convertible notes, that too would not have engendered any material changes to the Companys statement of income. In addition, the total number of shares issued after September 30, 2009, 3,500,000, represents less than 5% of the total number of shares actually issued and outstanding. On a weighted average basis, its impact would have been further reduced. Thus, giving them pro forma effect for purposes of calculating loss per share would only reduce the metric and then only by an immaterial amount. 5. Further to the above, we note that the amounts presented in the as adjusted column reflect multiple events, but you do not include a full quantitative and qualitative discussion of each separate event. Please revise to address the following:  You state that the pro forma information gives effect to the application of the proceeds to repay debt. Please provide specific disclosure of the debt repayments reflected in the pro forma information. We have revised the disclosure on pages 6 and 19 to include details regarding. See our response to the first bullet point in comment 4.  Explain how you calculate the as adjusted cash amount reflected on page 6. Please see Schedule A attached to this letter. 6. Please explain to us why you revised the columnar heading entitled pro forma within your initial Form S-1 to be labeled as adjusted within this amendment. December 2, 2009 Page 4 All of the pro forma information in the initial Registration Statement reflected transaction and/or events that occurred after June 30 but before the initial filing date of the Registration Statement. It did not reflect the effect of the proposed offering or the use of proceeds from the proposed offering to repay debt. Most, if not all, of the pro forma information reflected in the original filing is now included in the financial statements for the period ended September 30, 2009. What is not included in that period, the issuance of 3,500,000 shares, is not deemed to be material because all but 700,000 of those shares were reflected as common stock subscriptions on the September 30, 2009 balance sheet. The issuance of the remaining 700,000 is not significant to a company with over 75,000,000 shares issued and outstanding. The as adjusted column is meant reflect the effects of the proposed offering and the use of proceeds to repay debt. Despite the foregoing, the column heading has been revised to read Pro Forma, As Adjusted. Risk Factors 7. We note your response to prior comment 11. As we stated in the comment, it is inconsistent with Section 5 of the Securities Act to renegotiate and modify the terms of the private placement of notes after you register for resale the related securities on behalf of the purchasers in the private transaction. Because you did not file a post effective amendment to deregister unsold shares from the resale registration statement prior to renegotiating the terms of the notes, the resale offering was ongoing despite the fact that significant modifications were made to the notes. In the last paragraph, you state that though never formally withdrawn, the prospectus was no longer being used.
